
	

114 HR 2490 IH: Bertie’s Respect for National Cemeteries Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2490
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Barletta (for himself, Mr. Marino, Mr. Kelly of Pennsylvania, Mr. Perry, Mr. Thompson of Pennsylvania, and Mr. Shuster) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 38, United States Code, to ensure that the prohibition against interment or
			 memorialization in the National Cemetery Administration or Arlington
			 National Cemetery of persons committing Federal or State capital crimes is
			 consistently carried out, to direct the Secretary of Veterans Affairs to
			 disinter the remains of George E. Siple from Indiantown Gap National
			 Cemetery, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Bertie’s Respect for National Cemeteries Act. 2.Prohibition against interment or memorialization in the National Cemetery Administration or Arlington National Cemetery of persons committing Federal or State capital crimes (a)Responsibility of appropriate Federal officialSection 2411(a)(2) of title 38, United States Code, is amended—
 (1)by striking In the case and inserting (A) Except as provided by subparagraph (B), in the case; and (2)by adding at the end the following new subparagraph:
					
 (B)The appropriate Federal official shall take every reasonable action, including by searching public records, to ensure that a person who will be interred in a cemetery in the National Cemetery Administration or in Arlington National Cemetery is not ineligible for such interment by reason of this section..
 (b)Authority To disinterSection 2(c) of the Alicia Dawn Koehl Respect for National Cemeteries Act (38 U.S.C. 2411 note) is amended—
 (1)by striking this section and inserting subsection (a); and (2)by inserting after Arlington National Cemetery the following: on or after the date of the enactment of such section 2411 and the amendment made by subsection (b) shall apply with respect to any such interment or memorialization conducted.
				3.Disinterment of remains of George E. Siple from Indiantown Gap National Cemetery
 (a)Disinterment of remainsThe Secretary of Veterans Affairs shall disinter the remains of George E. Siple from Indiantown Gap National Cemetery.
 (b)Notification of next-of-KinThe Secretary of Veterans Affairs shall— (1)notify the next-of-kin of record for George E. Siple of the impending disinterment of his remains; and
 (2)upon disinterment, relinquish the remains to the next-of-kin of record for George E. Siple or, if the next-of-kin of record for George E. Siple is unavailable, arrange for an appropriate disposition of the remains.
				
